DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-2 and 4-32 in the reply filed on 11/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 33-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/2021.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because the submitted drawing sheets include two (2) copies of figure 2 and do not include figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the: 
Magnet shaped as at least one retractable rod…so that it can be inserted into and retracted from the first compartment of claim 1; note while there are rod elements in magnetic filter (2) in figures 2, it is further unclear if these are magnetic rods or other structures
Means for retaining said magnetic beads in the at least one second compartment of claim 1
Sheath that the magnet(s) are inserted/retracted from of claim 4
Nozzle of claim 5
Nozzle of claim 6
Process computer system of claim 10
Analogue and/or digital sensors connected to a process computer system of claim 11
Level sensor of claim 12
UV detector of claim 13
Detector capable of measuring the optical density of a fluid of claims 14-15
Net and/or filter of claim 16 (note while there is a reference character in figure 2 for net/screen, it is not associated with any illustrated feature)
Sterile filter of claim 17
Net and/or filter of claim 20
Structures to facilitate provision of retractable magnets to a flask configuration first compartment; note while figure 3 appears to illustrate a flask compartment, no magnets or their inter-relationship thereto are illustrated for understanding of the invention
Holder with functionality to provide for the claimed rotational capability of claim 21
Check valve of claim 22
Vent filter of claim 23
First compartments in series of claim 29
First compartments in parallel of claim 30
Second compartments in parallel of claim 31
Magnet to attract said magnetic beads by exerting a magnetic field in at least a part of said second compartment of claim 32
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: The specification references a figure 1. There is no figure 1 provided.  
Appropriate correction is required.
Claim Objections
Claim(s) 26 is/are objected to because of the following informalities:  
In claim 26, “the system washable” should be corrected with “the system is washable”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Note: In so much as the claim language of amended claim 1 and claim 20 appears to have ipsis verbis support in the claims as originally filed (e.g. claim 20 presented as a multiple dependent claim from claims 1-19 and thus including original claim 3 from which the most recent amendment to claim 1 was derived), there does not appear to be a question of new matter.
Regarding claim 20, the recitation that the “at least one first compartment is a flask” from claim 20 when taken in combination with the clause from claim 1 of “wherein said at least one magnet…is positioned at the first compartment so that it can be inserted into and retracted from the first compartment” lacks adequate written description support. The disclosure including specification and figures (particular emphasis to figures 2-3) appears to present two separate embodiments; a first embodiment shown (albeit incompletely) in figure 2 utilizing “wherein said at least one magnet…is positioned at the first compartment so that it can be inserted into and retracted from the first compartment” (note instant claim 1, original claim 3) and a second embodiment in figure 3 utilizing “at least one first compartment is a flask”, “the magnetic beads are collected in the first compartment by using a magnet from outside the flask” (note P19/L1-18). The disclosure fails to provide adequate written description support for providing a flask as the first compartment having a magnet that is inserted/retracted from the first compartment. Further there is no disclosure showing applicant had possession of the combination of claim 20 at the time of the filing of the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “it” creates confusion as it is unclear what element is referenced by the pronoun.
Regarding claim 10, the recitation of “it” creates confusion as it is unclear what element is referenced by the pronoun.
Regarding claim 13, the recitation of “an exit” creates confusion. Based upon figure 2, the second compartment is best understood to be (5), this element only shows a single discharge point for concentrated eluate. Is the “exit” of claim 13 the same or different from the “an outlet” recited previously in claim 1?
Regarding claim 16, the recitation of “an exit” creates confusion. Based upon figure 2, the second compartment is best understood to be (5), this element only shows a single discharge point for concentrated eluate. Is the “exit” of claim 16 the same or different from the “an outlet” recited previously in claim 1?

Regarding claim 16, the recitation of “it” creates confusion as it is unclear what element is referenced by the pronoun.
Regarding claim 17, the recitation of “a sterile filter is at an exit of the second compartment” creates confusion. Is this in addition to the “means for retaining…” provided in claim 1 or further defining a specific embodiment of the means?
Regarding claim 20, the claim is directed to an additional embodiment (most clearly understood as coming from figure 3, specification at P19/L18-P20/L17. In the embodiment described as using a flask (which claim 20 defines the first compartment as being), the disclosure provided that this embodiment utilizes “the magnetic beads are collected in the first compartment by using a magnet from outside the flask”. As such, it is unclear as to how the at least one magnet can be “inserted into and retracted from the first compartment” for attracting the magnetic beads while also being outside the flask. Claims 20-24 are not further treated on their merits (in view of prior arts) at this time.
Regarding claim 20, the recitation of “an exit” creates confusion. Based upon figure 2, the second compartment is best understood to be (5), this element only shows a single discharge point for concentrated eluate. Further, figure 3 which may more closely correspond to claim 20 appears to only provide a single outlet on the presumed 
Regarding claim 20, the recitation of “wherein the second compartment comprises at least one selected from a net and a filter…” creates confusion. Is this in addition to the “means for retaining…” provided in claim 1 or further defining specific embodiments of the means?
Regarding claim 20, the recitation of “it” creates confusion as it is unclear what element is referenced by the pronoun.
	Regarding claim 28, the recitation of “pharma engineering standards” renders the claims indefinite. It is unclear what particular standards must be met, what structures or materials must be employed, and how it is determined to meet the standards. While the specification does provide an exemplary standard, it is not clear whether this is the only acceptable standard to meet or if other standards, not specified are acceptable as well.
	Regarding claim 29, the recitation of “at least two first compartments” creates confusion. Are these in addition to or including the “at least one first compartment” of claim 1?
	Regarding claim 30, the recitation of “at least two first compartments” creates confusion. Are these in addition to or including the “at least one first compartment” of claim 1?
	Regarding claim 31, the recitation of “at least two second compartments” creates confusion. Are these in addition to or including the “at least one second compartment” of claim 1?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-9, 12, 14-19, 25-28, and 32 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Oscarsson et al. (WO 2015/034428), refer to US Equivalent US 2016/0184737 for claim mapping.
Regarding claim 1, Oscarsson discloses a system for the separation of molecules in a mixture (title/abstract) in at least figure 5, said system comprises: 
at least one first compartment adapted to receive said mixture, and said first compartment is adapted to handle said mixture together with magnetic beads having an affinity for at least one type of molecules to be separated (magnetic filter unit 2), 
said system comprises at least one magnet adapted to attract said magnetic beads at least after contact of said mixture with said magnetic beads, said at least one magnet is adapted to exert a magnetic field in at least a part of said first compartment (one of magnets 8), 
wherein said system comprises at least one second compartment (glass filter funnel [0092]), 

said system is adapted for transfer of said magnetic beads from said at least one first compartment to said at least one second compartment with a flow of liquid ([0092]), 
said at least one second compartment has a volume adapted to receive the volume of said magnetic beads, said at least one second compartment is adapted to elute said at least one type of molecules to be separated from said magnetic beads ([0092]), 
said at least one second compartment has an outlet comprising means for retaining said magnetic beads in the at least one second compartment ([0092], filter of filter funnel), 
and wherein said at least one magnet is shaped as at least one retractable rod, said at least one retractable rod is positioned at the first compartment so that it can be inserted into and retracted from the first compartment (one of magnets 8).
Regarding claim 5, Oscarsson further provides wherein the first compartment comprises at least one nozzle adapted for directing a liquid at least partially towards a position where magnetic beads gather after being attracted by said at least one magnet (inlet line to 2 fed by pump 7).
Regarding claim 7, Ocarsson further provides wherein the system comprises pump(s) exerting low shear force on a pumped liquid (7).
Regarding claim 8, Oscarsson further provides wherein the system comprises a peristaltic pump(s) (7).

Regarding claim 12, Ocarsson further provides wherein said system comprises at least one level sensor (6, optical density sensor).
Regarding claim 14, Ocarsson further provides wherein a detector capable of measuring the optical density of a fluid is in said at least one first compartment (6, optical density sensor, is in line with the first compartment thus providing readings of the measurement within the fluid from/within the first compartment; note claim does not clearly delineate whether the sensor or the fluid is required to be in the first compartment).
Regarding claim 15, Ocarsson further provides wherein said detector measures the optical density using light with a wavelength in the interval 400-600 nm ([0104]).  
Regarding claim 16, Ocarsson further provides wherein at least one selected from the group consisting of a net and a filter is positioned at an exit of the second compartment, and which has a size of through pores so that it has the ability of retaining the magnetic beads in the second compartment (filter, [0092]).
Regarding claim 17, Ocarsson further provides wherein a sterile filter is at an exit of the second compartment (filter, [0092], sterile is envisaged/inherent from [0082] discussing usage in a sterile environment.
Regarding claim 18, Ocarsson further provides wherein the second compartment is a storage for magnetic beads, when the system is not in use (capable of storing beads).

Regarding claim 25, Ocarsson further provides, wherein parts of the system intended to be in contact with the mixture are intended for single use to be discarded after use and where other parts of the system are intended for use more than once (capable of).  
Regarding claim 26, Ocarsson further provides wherein the system washable ([0082]).  
Regarding claim 27, Ocarsson further provides wherein the system is autoclavable (capable of).  
Regarding claim 28, Ocarsson further provides wherein the system meets pharma engineering standards ([0082], “suitable for pharmaceutical … applications”).
Regarding claim 32, Ocarsson further provides wherein the system comprises at least one magnet adapted to attract said magnetic beads by exerting a magnetic field in at least a part of said second compartment (another of magnets 8; note claim does not require the magnets to be in or adjacent the second compartment; magnetic field would necessarily extend albeit weaker than experienced at the vessel 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10-11, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oscarsson et al. (WO 2015/034428), refer to US Equivalent US 2016/0184737 for claim mapping.
Regarding claim 2, the magnets (8) of Oscarsson are either implicitly or obviously one of permanent or electromagnets. One having ordinary skill in the art at the time fo the filing of the invention would have chosen to utilize the known permanent and/or electromagnets for the purpose of providing for reliable magnets that can be readily removed from a biological separation system (e.g. permanent magnets) or to use more 
	Regarding claims 10-11, Oscarsson provides all limitations set forth above. Oscarsson further provides the optical density measurement permits automation of the process. Oscarsson does not expressly provide a process computer system linked to the system and sensors; however, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have utilized a process computer system to automate the system of Oscarsson to fully incorporate computer automatic control to achieve the expected and desired functionality of an automated process.
	Regarding claims 29-31, Oscarsson provides all limitations set forth above. Oscarsson does not expressly provide two first and second compartments in parallel or further first compartments in series. However, one having ordinary skill in the art at the time of the filing of the invention would have appreciated that duplicating separation operations in parallel increases throughput and that providing additional separation operations in series increases purity/recovery quantity. It would have been obvious to one or ordinary skill in the art at the time of the filing of the invention to have provided serial first compartments along with parallel processing by sets of first and second compartments for the purpose of maximizing recovery/purity as well as increasing process throughput/capacity. 
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oscarsson et al. (WO 2015/034428), refer to US Equivalent US 2016/0184737 for claim mapping in view of Davis et al. (US 2009/0220979).
Regarding claims 4 and 6, Ocarsson provided insertable/retractable magnets. Oscarsson further provides wherein the first compartment comprises at least one nozzle adapted for directing a liquid at least partially towards a position where magnetic beads gather after being attracted by said at least one magnet (inlet line to 2 fed by pump 7). Ocarsson does not expressly provide sheaths receiving the magnets.
Davis provides a magnetic rod for isolating biological structures covered in removable plastic sleeves (abstract). Davis further provides that the particles are captured to the magnets in sleeves and subsequently removed into a recovery fluid by removing the magnet such that the materials fall off the sleeve in the recovery fluid ([0019]). 
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have utilized sleeves to receive the magnets (8) of Oscarsson as taught by Davis for the purpose of allowing for ready release of the recovered particles.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oscarsson et al. (WO 2015/034428), refer to US Equivalent US 2016/0184737 for claim mapping in view of Hatton et al. (US 2005/0266394).
Regarding claim 13, Oscarsson provides all limitations set forth above. Oscarsson does not expressly provide a UV detector for OD at the discharge of the filter 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have modified Oscarsson to utilized a detector as taught by Hatton for the purpose of measuring the levels of beads in samples passing through the second compartment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DAVID C MELLON/Primary Examiner, Art Unit 1759